‘ Case 1L:19-m)-0@7-MVv Document 24 Filed cena Page 1 of 1

   

AO 442 (Rev. 08/14) Arrest Warrant

UNITED STATES DISTRICT COURT eas LiVEL

   
 

  

 

for the... es, ‘S yee. SE RY;

District of New Mexie 4 r i an 8QUEL NEW ne,
TH. IS HA

UNITED STATES OF AMERICA by Y 30 AMI: 23
v. JUN Y2 PM I: 4?

). Case No. 1084: 1:19-mj-01077-KBM-1
Daniel Archuleta PFPA] BEY onc
Defendant )
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge without unnecessary
delay Daniel Archuleta, who is accused of an offense or violation based on the following document filed with the

court:
Oj Indictment © Superseding QO) Information (C Superseding Information [J Complaint
Indictment
C) Probation Violation Petition (© Supervised Release Violation Petition © Violation & Order of the

Notice ~ Court
This offense is briefly described as follows:
The defendant tested positive for amphetamine on May 13, 2019. The sample was sent for confirmation and

indicated that the defendant was positive for methamphetamine.
Date: _ May 30, 2019 __ Yt Lo ) hee ~—

Issuing Officer's signature

City and state: _ Albuquerque, New Mexico MITCHELL R. ELFERS, CLERK OF COURT

Printed name and title

 

 

Return
This warrant was received on (date) S | 20 (4_, and the person was arrested on ( date ) G/ 12 [ 1G
at ( city and state ) A Du Guar rc, nia .

 

 

Date: —tefiatig cet tine ee nae im

Arresting officer's signature

f
i. TELE aca
Printed name and title

 

 

 
